 



Exhibit 10.1

2005 Bonus Plan

     On March 16, 2005, the Compensation and Nominating Committee of the
Registrant’s Board of Directors adopted fiscal 2005 bonus and profit sharing
arrangements for the Registrant’s employees, including its executive officers.
These arrangements are not contained in a formal written plan, but a summary of
the manner in which bonus and profit sharing benefits will be determined for
fiscal 2005 is set forth below and in Exhibit 10.1 attached hereto (the “2005
Bonus Plan”). The 2005 Bonus Plan consists of a profit sharing component (the
“Profit Sharing Component”) in which substantially all of the Registrant’s
employees, with certain exceptions, are eligible to participate and a management
bonus program component (the “Management Bonus Component”), in which only
executive officers, director level employees and other managers are eligible to
participate.

Funding of the 2005 Bonus Plan

     Funding for the 2005 Bonus Plan is dependent upon the Registrant’s
achievement of a targeted operating income amount, excluding funds to be set
aside for inclusion in the 2005 Bonus Pool (the “Targeted Operating Income”). If
the Registrant achieves the Targeted Operating Income, between thirteen percent
(13%) and fifteen percent (15%) of the Targeted Operating Income will be set
aside to fund the 2005 Bonus Plan. In the event that the Registrant’s operating
income, excluding funds set aside for inclusion in the 2005 Bonus Plan exceeds
the Targeted Operating Income by approximately 110% or more, an additional
twenty percent (20%) of all incremental operating income above approximately
110% of the Targeted Operating Income amount will be set aside for inclusion in
the 2005 Bonus Plan.

     Upon achievement of Targeted Operating Income, 100% of the 2005 Bonus Pool
would be allocated to the Profit Sharing Component and 0% to the Management
Bonus Component. At 110% over the Targeted Operating Income, approximately 85%
of the 2005 Bonus Pool would be allocated to the Profit Sharing Component and
about 15% to the Management Bonus Component. At 120% over the Targeted Operating
Income, about seventy-seven percent (77%) of the 2005 Bonus Pool would be
allocated to the Profit Sharing Component and twenty-three percent (23%) to the
Management Bonus Component.

Profit Sharing Component

     The Profit Sharing Component of the 2005 Bonus Plan provides for the
payment of profit sharing benefits twice during the fiscal year, once based upon
meeting or exceeding the Registrant’s six month Targeted Operating Income and a
second time based upon meeting or exceeding the Registrant’s full fiscal year
Targeted Operating Income. All employees, other than the Registrant’s
commission-based sales representatives and certain managers of the Registrant’s
sales force are eligible to participate in the Profit Sharing Component of the
2005 Bonus Plan. Ninety percent (90%) of all payments made pursuant to the
Profit Sharing Component of the 2005 Bonus Plan, if any, will be determined by
multiplying eligible employee’s base salary by a fixed percentage, which will be
determined by the Registrant’s Compensation and Nominating Committee and which
will be the same for all eligible employees. The remaining ten percent (10%) of
the funds set aside for inclusion in the Profit Sharing Component of the 2005
Bonus Plan may be paid-out at the discretion of the Registrant’s Compensation
and Nominating Committee, if at all, to all employees. Notwithstanding the
foregoing, commission-based sales representatives and certain managers of the
Registrant’s sales force are eligible to participate in the Profit Sharing
Component of the 2005 Bonus Plan only if the Registrant’s revenues exceed the
budgeted revenue projections by ten percent (10%) or more.

 



--------------------------------------------------------------------------------



 



Management Bonus Component

     The Management Bonus Component of the 2005 Bonus Plan provides for the
payment of cash bonuses to the Registrant’s management team in the event that
the Registrant exceeds the Targeted Operating Income by approximately 10% and is
available to approximately forty (40) individuals including the Registrant’s
executive officers, director level employees and other managers, other than
commission-based sales representatives and certain managers of the Registrant’s
sales force. Management bonus payout will be based on meeting or exceeding
established milestones and/or based on demonstrating exceptional performance.

 